DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obara et al (US Pub No 2018/0022564).
Regarding claim 1, Obara discloses a sheet discharge tray for receiving a discharged sheet, comprising: 
a frame (51) having a bottom portion (e.g. bottom of 51); and 
a pair of wall portions (51a) provided at opposite ends of the bottom portion in a width direction perpendicular to a sheet discharge direction, the wall portions extending in the sheet discharge direction; 
a first tray (50a) fixed to the frame over the bottom portion, in an inclined state upward toward a downstream side in the sheet discharge direction; 
a second tray (60a) supported, movably in the sheet discharge direction, on the pair of wall portions between the bottom portion and the first tray; and 
an angle switching member (61) supported movably on the pair of wall portions under the second tray, 
wherein 

in coordination with movement of the second tray, the angle switching member moves along the pair of wall portions and, at a downstream-side end part of the pair wall portions in the sheet discharge direction, the angle switching member rotates downward through a predetermined angle and is then held by the pair of wall portions (as shown through figures 3a-3c, member 61 rotates, pivots and as such a portion moves both in the upward and the downward direction since the pivot is not circular), and 
when the second tray is at the third position, the angle switching member supports the second tray at a second inclination angle smaller than a first inclination angle when the second tray is at the second position (as shown between figures 3b and 3c).

Regarding claim 8, Obara discloses an image forming apparatus having a conveying portion (e.g. plural rollers) and a recording portion (9).



Allowable Subject Matter
Claims 9-15 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art on record discloses or suggests each and every feature of claim 1 as well as claim 2.  Specifically none of the prior art discloses each of the pair of wall portions has a first contact surface arranged in a downstream- side end part in the sheet discharge direction, the first contact surface extending in the sheet discharge direction and overhanging in a width direction perpendicular to the sheet discharge direction, the angle switching member has a flat-plate portion facing a lower surface of the second tray and extending in the width direction; and a pair of guide wall portions upright from opposite ends of the flat-plate portion in the width direction and coupled to the pair of wall portions of the frame, the angle switching member has a rotation restricting portion that is provided on each of the pair of guide wall portions, the rotation restricting portion is rotating in coordination with the second tray while at least the second tray rotates at the third position, the rotation restricting portion is making contact with the first contact surface while the second tray is at a predetermined angle relative to the first tray.



Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the prior art fails to disclose the claims as they have been amended; the applicant’s amendment recites that there’s downward rotation of the angle adjusting member, Obara’s angle adjusting member pivots about its center, and therefore when rotating, the angle adjusting member rotates both upward and downward.  Further, regarding the applicant’s argument that Obara fails to disclose the claimed angles; Obara discloses the angles as shown in figures 3a through 3c, wherein the applicant requires the angles to be measured relative to the horizontal (e.g. measure from the horizontal directly below the expansion tray of Obara).
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., relating to the bending of the applicant’s claimed angle adjustment member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619